It was an essential part of the plaintiff's evidence to prove his account against Lawrence, yet no witness attended for that purpose, nor does any appear to have been summoned. After so many trials, to grant a new one that the plaintiff may prepare his case, and do that which ought to have been done from the time the pleas were entered, does not seem to be proper, from any reasons laid before us.
Motion for a new trial overruled.
NOTE. — Rutledge v. Read, 3 N.C. 242, and the cases referred to in the note to the last point in that case. *Page 175 
(227)